PER CURIAM.
The appellee Jones Shutter Products, Inc. leased certain premises from the appellant under a written lease which specified á limited and exclusive use. The lessee assigned its interest in the lease to the ap-pellee Plastic Panels, Inc. Subsequently the premises were declared by a regulatory governmental agency to be unfit for the use being made of them, which in contemplation of the parties at the time was within the lease requirement as to the nature of use of the premises. The holder of the lease removed from the premises and offered their return to the lessor. This suit by the lessee and its assignee resulted in a decree for plaintiffs enjoining action by the lessor for breach of contract and granting the lessee rescission from the time the *225premises were determined to be unsuitable. The chancellor heard the cause and entered a decree with his findings and conclusions. On review of the record and briefs we conclude reversible error has not been shown. The appellant’s principle contention is that the chancellor placed an incorrect construction on the provision of the lease relating to use of the premises. We see no need to disturb the holding in that regard or to add to the chancellor’s decree. A further contention of the appellant that certain prior litigation between the parties concerning the effect of the use clause, which was concluded some months after the trial and decree in the present case, was res judicata and required a different ruling here, is without merit. Neither the defense of res judicata nor of another cause pending was pleaded or tried in this suit.
Affirmed.